Orders, Supreme Court, Bronx County, entered, respectively, March 14, 1975, granting plaintiff’s motion to strike defendant’s answer for failure to appear for examination before trial as directed by a prior order, and April 16, 1975, denying defendant’s motion to renew, unanimously affirmed, with $60 costs and disbursements to respondent. Study of the record discloses that defendant consented to an adjournment to December 2, 1974 of the court-directed examination and willfully did not appear. His past conduct with respect to previous scheduled examinations buttresses this conclusion. Further, defense counsel admittedly has experienced indifference and lack of co-operation on the part of his client and has difficulty in contacting him. As aptly stated by Special Term: "Unless defendant’s attorneys can demonstrate to the court a reasonable basis to assure defendant’s attendance to take his deposition, the relief ordered herein should remain undisturbed.” Concur—Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.